Title: To George Washington from Joseph Caverly, 12 January 1794
From: Caverly, Joseph
To: Washington, George


          
            Dear Sir
            West River [Maryland] 12th Jany 1794
          
          I under stand that their are A Number of Ships of war to Be Built. I Should Be Glad if
            it would not Be to troblesom to you for you to Assist me In Arecting A Yard In this
              state and if you should not think me capelable of that
            Business I could Git A Recommendation from comedore Nickelson of New York to whome I
            have Rote on the Subject their is A Near Neighbour By Name Richard Spriggs that has A
            Very Larg Quanety of timber Both pine and Oak and of a Good Quallity in Diferen[t] parts
            of this State if Youl Be so Kind as to Assest me in this Business I shall take it A Very
            Great favour also to send the Inclosed Letters to Commedore Nickelson. I am with Respect Your Obet Svt
          
            Jos: Caverly
          
        